19-10971-smb           Doc 330       Filed 07/18/19 Entered 07/18/19 10:48:38                      Main Document
                                                  Pg 1 of 13




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                )
     In re:                                                     )        Chapter 11
                                                                )
     SIZMEK INC., et al.,1                                      )        Case No. 19-10971 (SMB)
                                                                )
                                        Debtors.                )        (Jointly Administered)
                                                                )

      ORDER (I) ESTABLISHING DEADLINE TO FILE CERTAIN ADMINISTRATIVE
      CLAIMS AND PROCEDURES RELATING THERETO AND (II) APPROVING THE
                    FORM AND MANNER OF NOTICE THEREOF

                    Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

 possession (collectively, “Debtors”); for an order fixing certain deadlines and establishing

 Procedures for making Requests for Payment for Administrative Claims (as defined below) arising

 between the Petition Date and July 31, 2019, inclusive, and approving the form and manner of

 service hereof; and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

 1334; and consideration of the Motion and the relief requested therein being a core proceeding

 pursuant to 28 U.S.C. § 157(b)(2); and venue being proper in this district pursuant to 28 U.S.C. §§

 1408 and 1409; and due and proper notice of the Motion being adequate and appropriate under the

 particular circumstances and no further notice being necessary; and the Court having found and

 determined that the relief requested is in the best interests of the Debtors, their estates, their

 creditors, and other parties in interest, and that the legal and factual bases set forth in the Motion



 1
       Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies,
       Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. and
       (8106); X Plus Two Solutions, LLC (4914). The location of Debtors’ service address for purposes of these
       chapter 11 cases is: 401 Park Avenue South, 5th Floor, New York, NY 10016.
 2
       All capitalized terms used but otherwise not defined herein shall have the meanings set forth in the Motion.
19-10971-smb          Doc 330       Filed 07/18/19 Entered 07/18/19 10:48:38                    Main Document
                                                 Pg 2 of 13


 establish just cause for the relief granted herein; and upon the Certificate of No Objection

 Regarding Debtors’ Motion for an Order (I) Establishing Deadline to File Certain Administrative

 Claims and Procedures Relating Thereto and (II) Approving the Form and Manner of Notice

 Thereof [Docket No. 318]; and any objections to the relief requested herein having been withdrawn

 or overruled on the merits; and after due deliberation and sufficient cause appearing therefor, it is

 HEREBY ORDERED THAT:

           1.       The Motion is granted to the extent set forth herein.

           2.       Except as otherwise provided herein, all persons and entities, (including, without

 limitation, individuals, partnerships, corporations, joint ventures, and trusts, but not governmental

 units) that file a request for payment (“Request for Payment”) in respect of any claim arising under

 section 503(b) and 507(a)(2) of the Bankruptcy Code, other than section 503(b)(9)3 of the

 Bankruptcy Code between March 29, 2019 (the “Petition Date”) and July 31, 2019, inclusive,

 against any of the Debtors (an “Administrative Claim”), shall file such Request for Payment as set

 forth in this Order so that it is actually received on or before August 30, 2019 (the “Administrative

 Claims Bar Date”).

           3.       The form of Administrative Claims Bar Date Notice annexed hereto as Exhibit 2

 is approved. Notice of the Administrative Bar Date shall be deemed adequate and sufficient if the

 Administrative Claims Bar Date Notice substantially in the form annexed hereto as Exhibit 2 is

 served by first-class mail at least thirty-five (35) days prior to the Administrative Claims Bar Date

 on:

                        a. the United States Trustee;

                        b. counsel to each official committee, including the Committee;


 3
       Pursuant to the General Bar Date Order, claims arising under section 503(b)(9) of the Bankruptcy Code must be
       filed by the General Claims Bar Date. [Dkt. 233 at 3.]
19-10971-smb      Doc 330      Filed 07/18/19 Entered 07/18/19 10:48:38           Main Document
                                            Pg 3 of 13


                    c. all persons or entities that have requested notice of the proceedings in the
                       Chapter 11 cases;

                    d. all persons or entities that have filed claims;

                    e. all creditors and other known holders of claims as of the date of this Order,
                       including all persons or entities listed in the Schedules as holding claims;

                    f. all parties to executory contracts and unexpired leases of the Debtors;

                    g. all parties to litigation with the Debtors;

                    h. the Internal Revenue Service for the Southern District of New York, the
                       Securities and Exchange Commission and any other required governmental
                       units applicable to the Debtors’ businesses;

                    i. state attorneys general and state departments of revenue for states in which
                       the Debtors conduct business; and

                    j. such additional persons and entities as deemed appropriate by the Debtors.

        4.      The Debtors are authorized to include the Request for Payment Form substantially

 in the form annexed hereto as Exhibit 1 with the Administrative Claims Bar Date Notice that is

 mailed to the parties set forth in the preceding paragraph.

        5.      The following Procedures for the filing of a Request for Payment shall apply.

                    a. The Request for Payment shall be sent:

                    if by overnight courier or first class mail to:

                    Sizmek Claims Processing
                    c/o Stretto
                    8269 E. 23rd Avenue
                    Suite 275
                    Denver, CO 80238

                    if filed online with Stretto, at:

                    https://case.stretto.com/sizmek/fileaclaim

                    OR

                    if by hand delivery:
19-10971-smb        Doc 330       Filed 07/18/19 Entered 07/18/19 10:48:38                    Main Document
                                               Pg 4 of 13




                      United States Bankruptcy Court
                      Southern District of New York
                      One Bowling Green, Room 534
                      New York, NY 10004-1408

                      b. Requests for Payment will be deemed filed only when actually received by
                         the Debtors’ claims and noticing agent (Stretto) or the Clerk of the United
                         States Bankruptcy Court.

                      c. Requests for Payment must (i) be signed; (ii) include supporting
                         documentation (if voluminous, attach a summary) or an explanation as to
                         why documentation is not available; (iii) be in the English language; and
                         (iv) be denominated in United States currency.

                      d. Requests for Payment must specify by name and case number the Debtor
                         against which the Administrative Claim is filed. A Request for Payment
                         filed under Case No. 19-10971 that does not identify a Debtor will be
                         deemed as filed only against Sizmek Inc.

                      e. If the holder asserts an Administrative Claim against more than one Debtor
                         or has Administrative Claims against different Debtors, a separate Request
                         for Payment must be filed with respect to each Debtor. To the extent more
                         than one Debtor is listed on the Request for Payment, such Administrative
                         Claim will be treated as if filed only against the first-listed Debtor.

                      f. No Requests for Payment sent by facsimile, telecopy, or electronic mail
                         transmission will be accepted.

         6.       Requests for Payment need not be filed on or before the Administrative Claims Bar

 Date as to the following types of claims:

                      a. any Administrative Claim that heretofore has been allowed by order of the
                         Bankruptcy Court;

                      b. any claim arising under section 503(b)(9) of the Bankruptcy Code;4

                      c. any claim for fees or charges required under chapter 123 of title 28 of the
                         United States Code;

                      d. any claim of an estate professional retained pursuant to an order of the
                         Bankruptcy Court, including professionals retained under Sections 105,

 4
     Pursuant to the General Bar Date Order, claims arising under section 503(b)(9) of the Bankruptcy Code must be
     filed by the General Claims Bar Date
19-10971-smb        Doc 330     Filed 07/18/19 Entered 07/18/19 10:48:38              Main Document
                                             Pg 5 of 13


                         327, 328, 330, or 363 of the Bankruptcy Code;

                     e. any claim held by the Prepetition Secured Parties (as defined in the First
                        Day Declaration); and

                     f. any intercompany claim held by a Debtor or a direct or indirect non-debtor
                        subsidiary of a Debtor against another Debtor.

        7.        All holders of Administrative Claims that fail to comply with this Order by timely

 filing a Request for Payment in appropriate form shall be forever barred, estopped and enjoined

 from asserting such Administrative Claim against the Debtors or their respective property, unless

 otherwise tardily filed if permitted by the Court for cause pursuant to Section 503(a) of the

 Bankruptcy Code.

        8.        The Debtors and Stretto are authorized and empowered to take such steps and

 perform such acts as may be necessary to implement and effectuate the terms of this Order.

        9.        The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

        10.       Entry of this Order is without prejudice to the right of the Debtors to seek a further

 order of the Court fixing a date by which holders of claims or interests not subject to the

 Administrative Claims Bar Date established herein must file Requests for Payment or be barred

 from doing so.

        11.       The Court retains jurisdiction with respect to all matters arising from or related to

 the implementation of this Order.


                                                          /s/ STUART M. BERNSTEIN
  Dated: July 18, 2019
  New York, New York                              THE HONORABLE STUART M. BERNSTEIN
                                                  UNITED STATES BANKRUPTCY JUDGE
19-10971-smb   Doc 330   Filed 07/18/19 Entered 07/18/19 10:48:38     Main Document
                                      Pg 6 of 13


                                    EXHIBIT 1

                Form of Request for Payment of Administrative Claim
19-10971-smb          Doc 330        Filed 07/18/19 Entered 07/18/19 10:48:38                    Main Document
                                                  Pg 7 of 13



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                               )
     In re:                                                    )        Chapter 11
                                                               )
     SIZMEK INC., et al.,1                                     )        Case No. 19-10971 (SMB)
                                                               )
                                       Debtors.                )        (Jointly Administered)
                                                               )


                    REQUEST FOR PAYMENT OF ADMINISTRATIVE CLAIM

       1. Name of Claimant:

       2. Name of Debtor(s)claim asserted against:

       3. Nature and description of the claim (you may attach a separate summary):

       4. Date(s) claim arose:

       5. Amount of claim:

       6. Documentation supporting the claim must be attached hereto. Documentation should
          include both evidence of the nature of the administrative expense claim asserted as well as
          evidence of the date or dates on which the administrative expense claim arose.

     Date: ________________________                         Signature:_____________________________
                                                            Name:________________________________
                                                            Address:_______________________________
                                                            ______________________________________
                                                            ______________________________________
                                                            Telephone Number:




 1
       Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies,
       Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. and
       (8106); X Plus Two Solutions, LLC (4914). The location of Debtors’ service address for purposes of these
       chapter 11 cases is: 401 Park Avenue South, 5th Floor, New York, NY 10016.
19-10971-smb   Doc 330   Filed 07/18/19 Entered 07/18/19 10:48:38   Main Document
                                      Pg 8 of 13


                                   EXHIBIT 2

                   Form of Administrative Claims Bar Date Notice
19-10971-smb          Doc 330        Filed 07/18/19 Entered 07/18/19 10:48:38                    Main Document
                                                  Pg 9 of 13


 Steven J. Reisman, Esq.                                        Peter A. Siddiqui, Esq. (admitted pro hac vice)
 Jerry L. Hall, Esq. (admitted pro hac vice)                    KATTEN MUCHIN ROSENMAN LLP
 Cindi M. Giglio, Esq.                                          525 W. Monroe Street
 KATTEN MUCHIN ROSENMAN LLP                                     Chicago, IL 60661
 575 Madison Avenue                                             Telephone:      (312) 902-5455
 New York, NY 10022                                             Facsimile:      (312) 902-1061
 Telephone:       (212) 940-8800                                peter.siddiqui@kattenlaw.com
 Facsimile:       (212) 940-8876
 sreisman@kattenlaw.com
 jerry.hall@kattenlaw.com
 cindi.giglio@kattenlaw.com

 Counsel to Debtors and Debtors-in-Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                               )
     In re:                                                    )        Chapter 11
                                                               )
     SIZMEK INC., et al.,1                                     )        Case No. 19-10971 (SMB)
                                                               )
                                       Debtors.                )        (Jointly Administered)
                                                               )

                   NOTICE OF DEADLINE REQUIRING FILING OF
          CERTAIN ADMINISTRATIVE CLAIMS ON OR BEFORE AUGUST 30, 2019

 TO ALL PERSONS AND ENTITIES WITH ADMINISTRATIVE CLAIMS AGAINST
 ANY OF THE DEBTOR ENTITIES LISTED BELOW:

          The United States Bankruptcy Court for the Southern District of New York has entered
 an order (the “Order”) establishing August 30, 2019 (the “Administrative Claims Bar Date”) as
 the last date for each person or entity (including individuals, partnerships, corporations, joint
 ventures, and trusts, but not governmental units) to file a request for payment (a “Request for
 Payment”) for each Administrative Claim (as defined below) against any of the Debtors below
 (the “Debtors”):




                      Debtor                                 Case Number
 1
       Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies,
       Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. and
       (8106); X Plus Two Solutions, LLC (4914). The location of Debtors’ service address for purposes of these
       chapter 11 cases is: 401 Park Avenue South, 5th Floor, New York, NY 10016.
19-10971-smb      Doc 330      Filed 07/18/19 Entered 07/18/19 10:48:38             Main Document
                                            Pg 10 of 13


                  Sizmek Inc.                       19-10971
                  Point Roll, Inc.                  19-10972
                  Sizmek DSP, Inc.                  19-10973
                  Sizmek Technologies, Inc.         19-10974
                  Wireless Artist LLC               19-10975
                  WirelessDeveloper, Inc.           19-10976
                  X Plus One Solutions, Inc.        19-10977
                  X Plus Two Solutions, LLC         19-10978


        The Administrative Claims Bar Date and the Procedures set forth below for filing
 Requests for Payment apply to all Administrative Claims against the Debtors that arose only
 between March 29, 2019 (the “Petition Date”) and July 31, 2019, inclusive, except for those
 holders of claims listed in Section 4 below that are specifically excluded from the Administrative
 Claims Bar Date filing requirement.

        1. WHO MUST FILE A REQUEST FOR PAYMENT

       You MUST file a Request for Payment if you have an Administrative Claim and it is not
 among the types of claims described in section 4 below.

         Under Section 101(5) of the Bankruptcy Code and as used in this Notice, the word
 “claim” means: (a) a right to payment, whether or not such right is reduced to judgment,
 liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,
 equitable, secured, or unsecured; or (b) a right to an equitable remedy for breach of performance
 if such breach gives rise to a right to payment, whether or not such right to an equitable remedy
 is reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or
 unsecured.

        An “Administrative Claim” constitutes a claim arising under Sections 503(b) and/or
 507(a)(2) of the Bankruptcy Code only between the Petition Date (March 29, 2019) through July
 31, 2019, inclusive, including the actual and necessary costs and expenses incurred of preserving
 the Debtors’ estates and operating the business of the Debtors.

        2. WHAT TO FILE

        A Request for Payment must be signed by the claimant or, if the claimant is not an
 individual, by an authorized agent of the claimant. It must be written in English and be
 denominated in United States currency. You should attach to your completed Request for
 Payment any documents on which the claim is based (if voluminous, attach a summary) or an
 explanation as to why the documents are not available.

         Your Request for Payment form must not contain complete social security numbers or
 taxpayer identification numbers (only the last four digits), a complete birth date (only the year),
 the name of a minor (only the minor’s initials) or a financial account number (only the last four
 digits of such financial account).
19-10971-smb           Doc 330       Filed 07/18/19 Entered 07/18/19 10:48:38                      Main Document
                                                  Pg 11 of 13


         Any holder of an Administrative Claim against more than one Debtor must file a separate
 Request for Payment with respect to each such Debtor and all holders of claims must identify on
 their Request for Payment the specific Debtor against which their claim is asserted and the case
 number of that Debtor’s bankruptcy case. A list of the names of the Debtors and their case
 numbers is set forth above.

           3. WHEN AND WHERE TO FILE

        Except as provided for herein, a Request for Payment must be filed so as to be actually
 received on or before August 30, 2019 at either of the following addresses:


     Delivery by overnight                 Online filing with Stretto:            Hand delivery only:
     courier or first class mail:
     Sizmek Claims Processing                                                     United States Bankruptcy Court
                                           https://case.stretto.com/sizme
     c/o Stretto                                                                  Southern District of New York
                                           k/fileaclaim
     8269 E. 23rd Avenue                                                          One Bowling Green, Room 534
     Suite 275                                                                    New York, NY 10004-1408
     Denver, CO 80238

         A Request for Payment will be deemed filed only when actually received at the
 addresses listed above. A Request for Payment may not be delivered by facsimile, telecopy or
 electronic mail transmission.

           4. WHO NEED NOT FILE A REQUEST FOR PAYMENT

        You do not need to file a Request for Payment on or prior to the Administrative Claims
 Bar Date if you are:

                         a. any holder of an Administrative Claim that heretofore has been allowed by
                            order of the Bankruptcy Court;

                         b. any holder of a claim arising under section 503(b)(9) of the Bankruptcy
                            Code;2

                         c. any claim for fees or charges required under chapter 123 of title 28 of the
                            United States Code;

                         d. any estate professional retained pursuant to an order of the Bankruptcy
                            Court, including professionals retained under sections 105, 327, 328, 330,
                            or 363 of the Bankruptcy Code;

                         e. the Prepetition Secured Parties (as defined in the Order); and

 2
       Pursuant to the General Bar Date Order (as defined in the Order), claims arising under section 503(b)(9) of the
       Bankruptcy Code must be filed by the General Claims Bar Date (as defined in the Order).
19-10971-smb      Doc 330      Filed 07/18/19 Entered 07/18/19 10:48:38            Main Document
                                            Pg 12 of 13




                    f. any holder of an intercompany claim against another Debtor.

         This Notice is being sent to many persons and entities that have had some relationship
 with or have done business with the Debtors but may not have an unpaid claim against the
 Debtors. The fact that you have received this Notice does not mean that you have a claim or that
 the Debtors or the Bankruptcy Court believe that you have a claim against the Debtors.

      5. CONSEQUENCES OF FAILURE TO FILE A REQUEST FOR PAYMENT BY
 THE ADMINISTRATIVE CLAIMS BAR DATE

      ANY HOLDER OF AN ADMINISTRATIVE CLAIM THAT IS NOT EXEMPTED
 FROM THE REQUIREMENTS OF THE ORDER, AS SET FORTH IN SECTION 4 ABOVE,
 AND THAT FAILS TO TIMELY FILE A REQUEST FOR PAYMENT IN THE
 APPROPRIATE FORM SHALL NOT BE TREATED AS A CREDITOR WITH RESPECT TO
 SUCH ADMINISTRATIVE CLAIM IN THESE CASES AND SHALL NOT PARTICIPATE
 IN ANY DISTRIBUTION IN THE DEBTORS’ CASES ON ACCOUNT OF SUCH
 ADMINISTRATIVE CLAIM.

        6. RESERVATION OF RIGHTS

        The Debtors reserve the right to dispute or to assert offsets or defenses against, any
 Administrative Claim as to nature, amount, liability, priority, classification or otherwise. Nothing
 contained in this Notice shall preclude the Debtors from objecting to any claim on any grounds.

                           [Remainder of Page Intentionally Left Blank]
19-10971-smb    Doc 330     Filed 07/18/19 Entered 07/18/19 10:48:38             Main Document
                                         Pg 13 of 13




        A holder of a possible Administrative Claim against the Debtors should consult an
 attorney regarding any matters not covered by this notice, such as whether the holder
 should file a Request for Payment.


                                   BY ORDER OF THE COURT

 Dated: [     ], 2019              /s/
 New York, New York                KATTEN MUCHIN ROSENMAN LLP
                                   Steven J. Reisman, Esq.
                                   Jerry L. Hall, Esq. (admitted pro hac vice)
                                   Cindi M. Giglio, Esq.
                                   575 Madison Avenue
                                   New York, NY 10022
                                   Telephone: (212) 940-8800
                                   Facsimile: (212) 940-8876
                                   Email:      sreisman@kattenlaw.com
                                                jerry.hall@kattenlaw.com
                                                cindi.giglio@kattenlaw.com

                                   -and-

                                   Peter A. Siddiqui, Esq. (admitted pro hac vice)
                                   KATTEN MUCHIN ROSENMAN LLP
                                   525 W. Monroe Street
                                   Chicago, IL 60661
                                   Telephone: (312) 902-5455
                                   Email:      peter.siddiqui@kattenlaw.com

                                   Counsel to Debtors and Debtors-in-Possession
